EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is entered into and is effective as of
June 25, 2007, by and between CareGuide, Inc., a Delaware corporation (the
“Company”), and John R. (“J”) Pegues (“Employee”).

 

In consideration of the mutual covenants and conditions set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree as follows:

 

1.         Employment. The Company hereby employs Employee in the capacity of
Executive Vice President and Chief Marketing and Sales Officer, reporting to the
Company’s Chief Executive Officer. Employee accepts such employment and agrees
to diligently and conscientiously perform such services as are customary to such
office and as shall from time to time be assigned to him by the Chief Executive
Officer or the Company’s Board of Directors (the “Board”). Employee’s employment
will be on a full-time business basis requiring the devotion of substantially
all of his productive business time for the efficient and successful operation
of the business of the Company; provided, however, that the Company has granted
Employee permission to continue the unwinding of his consulting business, and to
complete work on projects and transition of assignments from his consulting
business, through August 31, 2007.

 

2.         Conditional Agreement; Term. The employment hereunder shall be for a
one year period commencing as of the date hereof, unless earlier terminated as
provided in Section 4 (the “Initial Term”). This Agreement shall be
automatically renewed for successive one-year periods upon the expiration of the
Initial Term unless earlier terminated as provided in Section 4. The parties
expressly agree that designation of a term and renewal provisions in this
Agreement does not in any way limit the right of the parties to terminate this
Agreement at any time as hereinafter provided. Reference herein to the term of
this Agreement shall refer both to the Initial Term and any successive term as
the context requires.

 

3.

Compensation and Benefits

 

3.1        Salary. For the performance of Employee’s duties hereunder, the
Company shall pay Employee a salary at the annualized rate of $225,000 (the
“Base Compensation”). Employee’s Base Salary will be subject to annual review.

 

 

3.2

Bonuses.

 

(a) Employee will be eligible for a bonus for Employee’s work through December
31, 2007, based on the number of days employed in 2007, divided by 365, times
$112,500, and will receive such bonus if he achieves the goals outlined in
Exhibit A. Beginning in calendar year 2008, and thereafter while this Agreement
is in effect, the Employee shall be eligible to receive a discretionary calendar
year annual bonus in an amount of up to fifty percent (50%) of Base
Compensation. The award of the bonus shall be subject to the Employee’s
satisfactory achievement of mutually agreed upon performance goals. These
performance goals will be established within the first sixty (60) days of the
calendar year. It shall be the Employee’s obligation to initiate the goal
setting process by making a written recommendation to the CEO and Board in
advance of, or within the first quarter of, each calendar year and the Board is
under no obligation to consider a bonus for the Employee should he fail to do
so. If the Company and the Employee are unable to agree on mutually acceptable
performance goals, then the Company shall set the bonus goals after consultation
with the Employee. The Company, in its sole discretion, shall determine the
extent to which the performance goals upon which the annual bonus is based have
been achieved; provided, however, that Employee’s achievement of said goals
shall to the



greatest extent possible be measured by objective, versus subjective, criteria
to ensure fairness to Employee in any such determination process. Employee’s
eligibility for any bonus upon termination either without Cause or for Good
Reason shall be as set forth in paragraph 4.2(b) of this Agreement. For any
other termination, employee must remain an active employee through the end of
the applicable bonus year, and will not earn any bonus if employment terminates
for any other reason before the end of the bonus year.

 

(b) Employee shall be eligible to participate in any incentive compensation
plans Company approves for its executive level employees and/or officers from
time to time. The Employee also will be eligible during the term of this
Agreement for such other bonus payments as may be awarded to the Employee by the
Company.

 

3.3        Payment and Withholding. All payments required to be made by the
Company to the Employee shall be made in accordance with the Company’s normal
payroll practices and shall be subject to the withholding of such amounts, if
any, relating to tax and other payroll deductions as the Company may reasonably
determine should be withheld pursuant to any applicable law or regulation.

 

3.4        Personnel Policies and Benefits. Unless otherwise specified herein,
the Employee’s employment is subject to the Company’s personnel policies and
procedures as they may be interpreted, adopted, revised or deleted from time to
time in the Company’s sole discretion. The Employee will be eligible to
participate on the same basis as similarly situated employees in the Company’s
benefit plans in effect from time to time during his employment. For this
purpose, Employee will be considered “similarly situated” to the executive level
officers of the Company. All matters of eligibility for coverage or benefits
under any benefit plan shall be determined in accordance with the provisions of
the plan. The Company reserves the right to change, alter, or terminate any
benefit plan in its sole discretion. While this Agreement is in effect the
Company agrees to maintain at its expense a group life insurance program in
which the Employee is eligible to apply for coverage and name the beneficiary or
beneficiaries and a group long term disability insurance program in which the
Employee is eligible to apply for coverage.

3.5       Stock Options. As resolved by the Company’s Board, Employee will
participate in the Company’s Stock Option Plan (“Plan”) at an initial ownership
level of one (1) million option shares (“the Option”). The Board has committed
to hold an interim meeting to grant these options effective on the date
employment begins. The per share exercise price of the Option will be equal to
the fair market value of the Company’s common stock at the close of trading on
June 25, 2007 (37 cents). A total of 25% of these shares will vest on each
anniversary date of Employee’s employment over a period of four (4) years, and
will be exercisable in accordance with a Stock Option Agreement to be executed
pursuant to the Company’s Stock Option Plan.

 

3.6        Reimbursement of Expenses. Employee shall be eligible to be
reimbursed for all reasonable business expenses, including but not limited to
expenses for travel, meals, and entertainment incurred by Employee in connection
with and reasonably related to the furtherance of the Company’s business in
accordance with the Company’s policy. Employee shall submit expense reports and
receipts documenting the expenses incurred in accordance with Company policy.

 

3.7 Relocation and Commutation Expenses. If Employee and Company decide that
Employee needs to relocate to the Company’s corporate office or other Company
office, Company agrees to reimburse Employee a maximum of $50,000 for reasonable
expenses incurred in connection with his relocation, including at a minimum the
following: packing and moving of Employee’s household and office goods and
automobiles, all customary closing costs, including realtor fees, on the sale of
Employee’s Pennsylvania residence, as well as the closing costs on his new
residence where relocated, up to three company-paid house-hunting trips for
employee and his family, and temporary living and storage

 

2



of household goods for up to six months. All closing costs will be advanced to
employee upon receipt of a realtor’s closing cost sheet with good faith closing
cost estimates. All other expenses will be reimbursed to Employee upon his
submission of receipts for same.

 

4.

Termination

 

4.1        Termination Events. The employment of the Employee and the Term of
this Agreement will terminate upon the occurrence of any of the following events
(“the Termination Event”):

 

 

(a)

The Employee’s Death;

 

(b)         The Employee’s “Disability”, defined, subject to applicable state
and federal law, as termination by the Company because the Employee is unable to
perform the essential functions of Employee’s position (with or without
reasonable accommodation as such term is defined in the Americans with
Disabilities Act) for six months in the aggregate during any twelve month
period. This definition shall be interpreted and applied consistent with the
Americans with Disabilities Act, the Family and Medical Leave Act and other
applicable law.             

 

(c)          Employee is discharged by the Company for “Cause”. As used in this
Agreement, the term “Cause” shall mean a determination by the Company that:

 

(i)         Employee has engaged in theft, dishonesty, or falsification of any
Company documents or records or in conduct constituting a felony or a
misdemeanor involving dishonesty or moral turpitude; or

 

(ii)          Employee has failed substantially to perform his duties with the
Company (other than any such failure resulting from the Employee’s absence due
to approved or legally protected leave) after written demand of no less than
thirty (30) days for substantial performance is requested by the Company, which
demand specifically identifies the manner in which it is claimed Employee has
not substantially performed his duties, or

 

(iii)         Employee has engaged in conduct which has had a direct and
materially adverse effect on the Company; or

 

(iv)        Employee has materially breached this Agreement, any other agreement
between the Employee and the Company, or Employee’s duty of loyalty to the
Company which breach remains uncured by Employee for a period of thirty (30)
days following receipt of written notice thereof to the Employee from the
Company.

 

In the event a failure or breach under (ii) or (iv) above is based on completed
actions that cannot be undone, and therefore are not capable of cure, Employee
may be terminated immediately provided Company pays the Employee for the longer
of the thirty-day cure period, or the date which represents the conclusion of
the following process: no termination for Cause shall become effective unless
and until Employee has been provided with a written notice that states with
reasonable specificity the acts or omissions which form the basis of the
Company’s decision.

(d)         Employee is terminated by the Company “without Cause”, which the
Company may do upon its election, regardless of whether it also has the option
to terminate for Cause, upon written notice, which notice shall specify the date
of such termination.

 

3



(e)           Employee terminates his employment due to "Good Reason," which
shall mean that any of the following has occurred and had remained uncured by
the Company for a period of thirty (30) days following receipt of written notice
thereof to the Company from Employee: (i) any action or inaction by the Company
which constitutes a material breach of the terms of this Agreement; (ii) without
the Employee's consent, a requirement imposed by the Company that the employee
relocate his home office to a location more than fifty (50) miles from his
current home office location in Pennsylvania, which for purposes of this
provision shall be deemed a material breach of this Agreement; (iii) without the
Employee's consent, a material reduction (defined as greater than 10%) in
Employee's then current base salary  imposed by the Company; or (iv) without the
Employee's consent, a material diminution in the Employee's authority, duties or
responsibilities; provided however, that any actions taken by the Company with
the Employee's consent, and for the purposes of either accommodating a
disability of the Employee or pursuant to the Family and Medical Leave Act,
shall not be a Good Reason for purposes of this Agreement. The Employee shall
give written notice of his intent to terminate for Good Reason within thirty
(30) days of the Employee becoming aware of the existence of Good Reason, so
long as the Company has not previously notified the Employee of its decision to
terminate his employment. In the absence of such correction, Employee’s
termination for Good Reason shall be effective thirty (30) days following the
Employee’s notice.

 

(f)        Employee terminates his employment without Good Reason, which
Employee may do at any time with at least 30 days advance notice.

 

(g)        If at any time during the course of this Agreement the parties by
mutual consent decide to terminate this Agreement, they shall do so by separate
agreement setting forth the terms and condition of such termination.

 

4.2

Effects of Termination

 

(a)        Upon termination of Employee’s employment hereunder for any reason,
the Company will pay Employee all amounts owed to Employee through the date of
Termination. Any amounts earned by Employee as of the date of Termination but
due to be paid Employee at a future date shall be paid when otherwise due, in
accordance with applicable law. Upon termination, the entitlement of the
Employee or his Estate to benefits, or to continuation or conversion rights,
under any Company sponsored benefit plan shall be determined in accordance with
applicable law and the provisions of such plan.

(b)         Upon termination of Employee’s employment under Sections 4.1 (d)
(without Cause) or (e) (for Good Reason), if the Employee executes, and does not
revoke, a Separation Agreement and Release in a form acceptable to the Company,
the Company shall pay Employee, on the Company’s regular payroll dates,
commencing on the first such date that occurs at least eight days following the
Employee’s execution of the Separation Agreement and Release, amounts equal to:
(i) the then applicable Base Compensation, excluding bonus, for a period of nine
(9) months, (ii) the pro-rata portion of any annual bonus he would have earned
had he remained employed, prorated based on the number of months he was employed
during the calendar year for which the bonus is calculated, and paid on the date
it would have been paid had he remained employed, and (iii) if the Employee
timely elects and remains eligible for continued coverage under COBRA, the
Company will pay that portion of the COBRA premiums it was paying prior to the
date of Termination for the period the Employee is receiving severance under
this Agreement or until the Employee is eligible for health care coverage under
another employer’s plan, whichever period is shorter. If by March 15th of the
calendar year immediately following the calendar year in which the termination
occurs, the Employee has not received all Base Compensation and COBRA payments
due Employee based on the schedules denoted above, the Company will on that date
make a

 

4



lump sum payment of all remaining amounts owed Employee. The pro-rated annual
bonus payment, if any, will be paid by the earlier of (a) the date it would have
otherwise been paid if Employee had remained an employee, or (b) March 15th of
the next calendar year after the year in which the termination occurs.

 

(c)          Following a Termination Event, both the Employee and the Company
agree not to make to any person, including but not limited to customers of the
Company, any statement that disparages the other or which reflects negatively
upon the other in any manner likely to be harmful to them or their business,
business reputation or personal reputation, including but not limited to
statements regarding the Company’s financial condition, its officers, directors,
shareholders, employees and affiliates; provided that both the Employee and the
Company may respond accurately and fully to any question, inquiry or request for
information when required by legal process. The Company’s obligations under this
section are limited to the Company’s officers and directors and Company
representatives with knowledge of this provision.

 

(d)        Following a Termination Event, Employee shall fully cooperate with
the Company in all matters relating to the winding up of Employee’s pending work
including, but not limited to, any litigation in which the Company is involved,
and the orderly transfer of any such pending work to such other Employees as may
be designated by the Company.

5.

General Provisions

 

5.1        Assignment. Neither party may assign or delegate any of his or its
rights or obligations under this Agreement without the prior written consent of
the other party. Provided however, the provisions of this Agreement shall inure
to the benefit of, and be binding upon, the Company and its successors and
permitted assigns and Employee and Employee’s legal representatives, heirs,
legatees, distributees, assigns and transferees by operation of law, whether or
not any such person shall have become a party to this Agreement and have agreed
in writing to join and be bound by the terms and conditions hereof.

 

5.2       Entire Agreement. This Agreement contains the entire agreement between
the parties with respect to the subject matter hereof and supersedes any and all
prior agreements between the parties. The parties hereto have entered into a
Proprietary Information, Inventions, Non-Competition and Non-Solicitation
Agreement which may be amended by the mutual agreement of the parties from time
to time without affecting the provisions of this Agreement. The Proprietary
Information, Inventions, Non-Competition and Non-Solicitation Agreement,
contains provisions that are intended by the parties to survive and do survive
termination or expiration of this Agreement.

5.3        Modifications. This Agreement may be changed or modified only by an
agreement in writing signed by both parties hereto.

 

5.4        Prior Agreements. This Agreement supercedes all prior written and
verbal agreements with the Company and/or its Board of Directors and shall
govern all future employment obligations.

 

5.5        Headings. The section headings contained in this Agreement are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

 

5.6        Governing Law. This Agreement shall be governed by, construed and
enforced in accordance with, the laws of the State of Delaware, and venue and
jurisdiction for any disputes hereunder shall be heard in any court of competent
jurisdiction in Delaware for all purposes.

 

5



5.7        Severability. If any provision of this Agreement is held by a court
of competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions shall nevertheless continue in full force and effect.

 

5.8        Further Assurances. The parties will execute such further instruments
and take such further actions as may be reasonably necessary to carry out the
intent of this Agreement.

 

5.9        Notices. Any notice expressly provided for under this Agreement shall
be in writing, shall be given either by hand delivery, by courier, or by mail
and shall be deemed sufficiently given when actually received by the party to be
notified, or, if delivered by courier, when delivered to the party’s address as
set forth below, or when mailed, if mailed by certified or registered mail,
postage prepaid, addressed to the party’s address as set forth below. Either
party may, by notice to the other party, given in the manner provided for
herein, change their address for receiving such notices.

 

•

If to the Company, to the Chief Executive Officer in person or to its corporate
headquarters at the time notice is given, “Attention: Chief Executive Officer”.

 

•

If to the Employee, to him in person or to his home address as listed in Company
records at the time notice is given.

5.10      No Waiver. The failure of either party to enforce any provision of
this Agreement shall not be construed as a waiver of that provision, nor prevent
that party thereafter from enforcing that provision of any other provision of
this Agreement.

 

5.11      Legal Fees and Expenses. In the event of any disputes under this
Agreement, each party shall be responsible for their own legal fees and expenses
which it may incur in resolving such dispute, unless otherwise prohibited by
applicable law or a court of competent jurisdiction.

 

5.12      Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

 

IN WITNESS WHEREOF, the Company and Employee have executed this Agreement,
effective as of the day and year first above written.

 

 

CareGuide, Inc.

EMPLOYEE:

 

 

By: _/s/ Chris E. Paterson________________

______/s/ John R. Pegues_______

 

Chris E. Paterson

John R. (“J”) Pegues

CEO

 

 

 

6



Exhibit A

 

Milestones Required for Completion in the First 60 Days of Employment

 

1.

Evaluation of sales staff

2.

Development of sales metrics and individual sales expectations

3.

Development of a sales plan emphasizing work that could bring in revenue Q4 of
2007 and Q1 of 2008

 

 

 

 

7

 

 